Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for obtaining visual data from a camera, . .”, means for obtaining depth data from a depth sensor, the depth data . . .” and “means for invoking: . . .” in claim 9; means for delivering results of . . .” in claim 15; and “means for receiving, via a network, . . .”, “means for invoking use of artificial intelligence (Al) to determine . . .”, “means for performing a search for clothing different . . .”; and “means for delivering the result . . .” in claim 28; and a network interface to: receive, via a network, visual data and . . .” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 11-16, and 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176565 A1 to Adeyoola et al (hereinafter ‘Adeyoola’) in view of US 2009/0164397 A1 to Kwok.
inherently as including a software, searches and identifies that garment in a database), cause the processing circuitry to: obtain visual data from a camera, the visual data representative of clothing (Para [0581], wherein (a) one or more digital photographs are taken of the garment); obtain depth data from a depth sensor, the depth data representative of the clothing (Para [0586], wherein the method may be one in which the garment is imaged with depth information by using a depth sensor); and invoke: to determine a type of the clothing (Para [0590], wherein another way of visualization of garments is to build a 3D model of the garment, such as by using a stitching plan and visualizing it using that. In models like these there can be included fabric specific features such as the fabric's weight and elasticity, as the type of garment, for instance.) and a style of the clothing (Para [0589], wherein the visualization can be used to communicate size and fit properties of a specific garment to the user. The information can be such as how far down the legs the hemline might come and what size the user most likely will have with that particular garment. Part of the information that also can be conveyed is how tight or baggy, as the style, the garment will be on that particular body shape.) represented in the visual data and the depth data (Para [0585], wherein where the garment is scanned or imaged with depth information); and a search for clothing different than the clothing represented in the visual data, the search based on the type of clothing and the style of clothing (Para [0395]-[0396], wherein there is provided a feature where you take an image of an outfit worn by a as inherently including type and style attributes, and matches it (or the corresponding outfit) to the selection of garments the virtual fitting room has in its database. The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match, as different clothing, to the garments identified in the picture), a result of the search including an article of clothing to be combined with the clothing as part of an outfit for a user (Para [0349], wherein he user can save clothes to the user profile and store those in a "wardrobe". These could be clothes the user already owns that she would like to combine with other new garments). Adeyoola does not specifically disclose the medium uses AI. Kwok teaches searching of objects comprising clothing using AI (Para [0225]-[0226], wherein during a search thread an approximate match is found and not an exact match. If you think about the total possible actions of a human being and all the sequences in a 360 degree angle including scaling and rotation, you got a visual object that is infinite (including object variations such as: old man, women, child, different clothing, different body size and height, etc). By storing the most important frame-by-frame sequences of a human being and creating a fuzzy range, the computer can store infinite variations of a human being. [0226] FIG. 39F just shows that if the second image is searched and the best match is the first image, then at least both images has a similarity percent that is close and the AI program can identify the second image as the first image because the second image falls into the first image's fuzzy range.). Adeyoola and Kwok are combinable because they both disclose object detection in an image. Therefore, it would have been obvious to one of ordinary skill in the art to combine the use of artificial intelligence (Al) of Kwok’s medium with 
Regarding claim 4, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein, to invoke the search based on the type of clothing and the style of clothing, the instructions cause the processing circuitry to use a search interface on a remote machine that is different than a machine containing the processing circuitry (Para [0348], wherein the garments tried on the body model and the looks created can be shared and also stored in the virtual fitting room. Connecting the virtual fitting room to other sites, as remote machine, enables the virtual fitting room to provide fitting and size data to be used by the other sites).  
Regarding claim 5, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the clothing type is one of pants, underwear, shirt, shoes, jacket, dress, shorts, headwear, watch, necklace, or scarf (Para [0316], wherein in the virtual fitting room the user can layer clothes together having a shirt under a jacket and a skirt under a long coat.).  
Regarding claim 6, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein, to invoke the search based on the type of clothing and the style of clothing, the instructions cause the processing circuitry to specify a restriction that constrain results of the search to clothing items that are different than the clothing type (Para [0396], wherein the search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers, inherently as filter to constraining the search).  
as filtered,: for instance you cannot wear a pair of trousers and a pair of shorts at the same time. Selecting to dress the body model in a pair of trousers while the body model is already dressed in a pair of shorts will result in the shorts being removed, as filtered, from the outfit and the trousers will replace them, as created outfit).  
Regarding claim 8, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the instructions cause the processing circuitry to deliver results of the search to the user (Para [0396], wherein the best fit match can provide an interface where the user, based on the received results, can decide on what feature of colour, material and shape should be the highest priority.).  
Regarding claim 9, Adeyoo discloses a system (Para [0089], the Metail computer implemented system performs various aspects) comprising: means (Para [0089], the Metail computer) for obtaining visual data from a camera, the visual data representative of clothing (Para [586], wherein the method may be one in which the garment is imaged with depth information by using a stereo camera.); means (Para [0089], the Metail computer) for obtaining depth data from a depth sensor, the depth data representative of the clothing (Para [586], wherein he method may be one in which the garment is imaged with depth information by using a depth sensor that includes an infrared laser projector combined with a sensor which captures video or still data in 3D); and means as the type of garment, for instance.) and a style of the clothing (Para [0589], wherein the visualization can be used to communicate size and fit properties of a specific garment to the user. The information can be such as how far down the legs the hemline might come and what size the user most likely will have with that particular garment. Part of the information that also can be conveyed is how tight or baggy, as the style, the garment will be on that particular body shape.) represented in the visual data and the depth data (Para [0585], wherein where the garment is scanned or imaged with depth information); and a search for clothing different than the clothing represented in the visual data, the search based on the type of clothing and the style of clothing (Para [0395]-[0396], wherein there is provided a feature where you take an image of an outfit worn by a person and the device or service uses that image, as inherently including type and style attributes, and matches it (or the corresponding outfit) to the selection of garments the virtual fitting room has in its database. The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match, as different clothing, to the garments identified in the picture), a result of the search including an article of clothing to be combined with the clothing as part of an outfit for a user (Para [0349], wherein he user can save clothes to the user profile and store those in a "wardrobe". These could be clothes the user already owns that she would like to combine with other new garments). Adeyoola does not specifically disclose the system uses AI. Kwok teaches searching of objects comprising clothing using AI (Para [0225]-[0226], wherein during a search thread an approximate match is found and not an exact match. If you think about the total possible actions of a human being and all the sequences in a 360 degree angle including scaling and rotation, you got a visual object that is infinite (including object variations such as: old man, women, child, different clothing, different body size and height, etc). By storing the most important frame-by-frame sequences of a human being and creating a fuzzy range, the computer can store infinite variations of a human being. [0226] FIG. 39F just shows that if the second image is searched and the best match is the first image, then at least both images has a similarity percent that is close and the AI program can identify the second image as the first image because the second image falls into the first image's fuzzy range.). Adeyoola and Kwok are combinable because they both disclose object detection in an image. Therefore, it would have been obvious to one of ordinary skill in the art to combine the use of artificial intelligence (Al) of Kwok’s system with Adeyoola’s because, it provides for object recognition that has the strong association with objects in the memory (Para [0063]).
Regarding claim 11, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the means for invoking the search based on the type of clothing and the style of clothing include means for using a search interface on a remote machine that is different than a machine containing the processing circuitry (Para [0348], wherein the garments tried on the body model and the looks created can be shared and also stored in the virtual fitting room. Connecting the virtual fitting room to other sites, as remote machine, enables the virtual fitting room to provide fitting and size data to be used by the other sites).  
Regarding claim 12, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the clothing type is one of pants, underwear, shirt, shoes, jacket, dress, shorts, headwear, watch, necklace, or scarf (Para [0316], wherein in the virtual fitting room the user can layer clothes together having a shirt under a jacket and a skirt under a long coat.).  
Regarding claim 13, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the means for invoking the search based on the type of clothing and the style of clothing include means for specifying a restriction that constrain results of the search to clothing items that are different than the clothing type (Para [0396], wherein the search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers, inherently as filter to constraining the search).  
Regarding claim 14, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the means for specifying the restriction include specifying a filter to constrain the results to clothing items to combine with the clothing to create an outfit for the user (Para [0318], wherein the ones that cannot be worn together can be substitutes, as filtered,: for instance you cannot wear a pair of trousers and a pair of shorts at the same time. Selecting to dress the body model in a pair of trousers while the body model is already dressed in a pair of shorts will result in the shorts being as filtered, from the outfit and the trousers will replace them, as created outfit).  
Regarding claim 15, in the combination of Adeyoola and Kwok, Adeyoola discloses means for delivering results of the search to the user (Para [0396], wherein the best fit match can provide an interface where the user, based on the received results, can decide on what feature of colour, material and shape should be the highest priority.).  
Regarding claim 16, Adeyoola discloses a device (Para [0089], the Metail computer implemented system, as device, performs various aspects)comprising: a camera to obtain visual data from a camera, the visual data representative of clothing (Para [586], wherein the method may be one in which the garment is imaged with depth information by using a stereo camera.); a depth sensor to obtain depth data from a depth sensor, the depth data representative of the clothing (Para [586], wherein he method may be one in which the garment is imaged with depth information by using a depth sensor that includes an infrared laser projector combined with a sensor which captures video or still data in 3D); and processing circuitry to invoke: to determine a type of the clothing (Para [0590], wherein another way of visualization of garments is to build a 3D model of the garment, such as by using a stitching plan and visualizing it using that. In models like these there can be included fabric specific features such as the fabric's weight and elasticity, as the type of garment, for instance.) and a style of the clothing (Para [0589], wherein the visualization can be used to communicate size and fit properties of a specific garment to the user. The information can be such as how far down the legs the hemline might come and what size the user most likely will have with as the style, the garment will be on that particular body shape.) represented in the visual data and the depth data (Para [0585], wherein where the garment is scanned or imaged with depth information); andFiling Date: April 20, 2020 a search for clothing different than the clothing represented in the visual data, the search based on the type of clothing and the style of clothing (Para [0395]-[0396], wherein there is provided a feature where you take an image of an outfit worn by a person and the device or service uses that image, as inherently including type and style attributes, and matches it (or the corresponding outfit) to the selection of garments the virtual fitting room has in its database. The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match, as different clothing, to the garments identified in the picture), a result of the search including an article of clothing to be combined with the clothing as part of an outfit for a user (Para [0349], wherein he user can save clothes to the user profile and store those in a "wardrobe". These could be clothes the user already owns that she would like to combine with other new garments). Adeyoola does not specifically disclose the system uses AI. Kwok teaches searching of objects comprising clothing using AI (Para [0225]-[0226], wherein during a search thread an approximate match is found and not an exact match. If you think about the total possible actions of a human being and all the sequences in a 360 degree angle including scaling and rotation, you got a visual object that is infinite (including object variations such as: old man, women, child, different clothing, different body size and height, etc). By storing the most important frame-by-frame sequences of a human being and creating a fuzzy range, the computer can store AI program can identify the second image as the first image because the second image falls into the first image's fuzzy range.). Adeyoola and Kwok are combinable because they both disclose object detection in an image. Therefore, it would have been obvious to one of ordinary skill in the art to combine the use of artificial intelligence (Al) of Kwok’s device with Adeyoola’s because, it provides for object recognition that has the strong association with objects in the memory (Para [0063]).
Regarding claim 18, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein, to invoke the search based on the type of clothing and the style of clothing, the processing circuitry is configured to use a search interface on a remote machine that is different than a machine containing the processing circuitry (Para [0348], wherein the garments tried on the body model and the looks created can be shared and also stored in the virtual fitting room. Connecting the virtual fitting room to other sites, as remote machine, enables the virtual fitting room to provide fitting and size data to be used by the other sites).  
Regarding claim 19, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the clothing type is one of pants, underwear. shirt, shoes, jacket, dress, shorts, headwear, watch, necklace, or scarf (Para [0316], wherein in the virtual fitting room the user can layer clothes together having a shirt under a jacket and a skirt under a long coat.).
inherently as filter to constraining the search).  
Regarding claim 21, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein, to invoke the search based on the type of clothing and the style of clothing, the processing circuitry is configured to specify a restriction that constrain results of the search to clothing items that are different than the clothing type (Para [0396], wherein the search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers, as the restriction constrain. The best fit match can provide an interface where the user can decide on what feature of colour, material and shape should be the highest priority.).  
Regarding claim 22, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the processing circuitry is configured to deliver results of the search to the user (Para [0396], wherein the best fit match can provide an interface where the based on the received results, can decide on what feature of colour, material and shape should be the highest priority.).  
Regarding claim 23, Adeyoola discloses at least one non-transitory machine readable medium comprising information representative of instructions that, when executed by processing circuitry, cause the processing circuitry to: receive, via a network, visual data and depth data representative of clothing, the visual data from a camera of a device (Para [0374], wherein the method may be one where the user takes photograph on a computing device such as a mobile telephone and uploads that photograph to a back-end server.) and the depth data from a depth sensor of the device (Para [586], wherein he method may be one in which the garment is imaged with depth information by using a depth sensor that includes an infrared laser projector combined with a sensor which captures video or still data in 3D); invoke to determine a type of the clothing (Para [0590], wherein another way of visualization of garments is to build a 3D model of the garment, such as by using a stitching plan and visualizing it using that. In models like these there can be included fabric specific features such as the fabric's weight and elasticity, as the type of garment, for instance.) and a style of the clothing (Para [0589], wherein the visualization can be used to communicate size and fit properties of a specific garment to the user. The information can be such as how far down the legs the hemline might come and what size the user most likely will have with that particular garment. Part of the information that also can be conveyed is how tight or baggy, as the style, the garment will be on that particular body shape.) represented in the visual data and the depth data (Para [0585], wherein where the garment is scanned or imaged with depth information); perform a search for clothing different than the as inherently including type and style attributes, and matches it (or the corresponding outfit) to the selection of garments the virtual fitting room has in its database. The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match, as different clothing, to the garments identified in the picture), a result of the search including an article of clothing to be combined with the clothing as part of an outfit for a user (Para [0349], wherein he user can save clothes to the user profile and store those in a "wardrobe". These could be clothes the user already owns that she would like to combine with other new garments); and deliver the result to the user (Para [0374], wherein a mobile telephone uploads that photograph to a back-end server, as inherently receiving back the results by the user). Adeyoola does not specifically disclose the system uses AI. Kwok teaches searching of objects comprising clothing using AI (Para [0225]-[0226], wherein during a search thread an approximate match is found and not an exact match. If you think about the total possible actions of a human being and all the sequences in a 360 degree angle including scaling and rotation, you got a visual object that is infinite (including object variations such as: old man, women, child, different clothing, different body size and height, etc). By storing the most important frame-by-frame sequences of a human being and creating a fuzzy range, the computer can store infinite variations of a human being. [0226] FIG. 39F just shows that if the second image is searched and the best match is the first image, then at least both AI program can identify the second image as the first image because the second image falls into the first image's fuzzy range.). Adeyoola and Kwok are combinable because they both disclose object detection in an image. Therefore, it would have been obvious to one of ordinary skill in the art to combine the use of artificial intelligence (Al) of Kwok’s medium with Adeyoola’s because, it provides for object recognition that has the strong association with objects in the memory (Para [0063]).
Regarding claim 24, in the combination of Adeyoola and Kwok, Kwok disclose wherein, to invoke use of Al, the instructions cause the processing circuitry to invoke a classifier to determine the type of the clothing (Para [0063], wherein objects recognized by the AI program are called target objects and element objects are objects in memory that have strong association to the target object. The AI program will collect all element objects from all target objects and determine which element objects to activate. All element objects will compete with one another to be activated and the strongest element object/s will be activated. These activated element objects will be in the form of words, sentences, images, or instructions, inherently as classifiers, to guide the AI program to do one of the following: provide meaning to language, solve problems, plan tasks, solve interruption of tasks, predict the future, think, or analyze a situation.).
Regarding claim 25, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the clothing type is one of pants, underwear, shirt, shoes, jacket, dress, shorts, headwear, watch, necklace, or scarf (Para [0316], wherein in the virtual fitting room the user can layer clothes together having a shirt under a jacket and a skirt under a long coat.).  
inherently as filter to constraining the search).  
Regarding claim 27, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein, to implement the restriction, the instructions cause the processing circuitry to constrain the results to clothing items to combine with the clothing to create an outfit for the user (Para [0892], wherein the method may be one so that search results are optimised to be relevant to a user, as constrain the results to clothing items to combine with the clothing, with that particular virtual body model when searching . . . . .The method may be one in which search results can be filtered manually by a user of the search engine by price and whether or not the user's virtual body model is used, as alternative constrain).
Regarding claim 28, Adeyoola discloses a system (Para [0089], the Metail computer implemented system performs various aspects) comprising: means (Para [0089], the Metail computer) for receiving, via a network, visual data and depth data representative of clothing, the visual data from a camera of a device (Para [0374], wherein the method may be one where the user takes photograph on a computing device such as a mobile telephone and uploads that photograph to a back-end server.) as the type of garment, for instance.) and a style of the clothing (Para [0589], wherein the visualization can be used to communicate size and fit properties of a specific garment to the user. The information can be such as how far down the legs the hemline might come and what size the user most likely will have with that particular garment. Part of the information that also can be conveyed is how tight or baggy, as the style, the garment will be on that particular body shape.) represented in the visual data and the depth data (Para [0585], wherein where the garment is scanned or imaged with depth information); means (Para [0089], the Metail computer) for performing a search for clothing different than the clothing represented in the visual data, the search based on the type of clothing and the style of clothing (Para [0395]-[0396], wherein there is provided a feature where you take an image of an outfit worn by a person and the device or service uses that image, as inherently including type and style attributes, and matches it (or the corresponding outfit) to the selection of garments the virtual fitting room has in its database. The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match, as different clothing, to the garments identified in the picture), a result of the search including an article of clothing to be combined with the clothing as part of an outfit for a user (Para [0349], wherein he user can save clothes to the user profile and store those in a "wardrobe". These could be clothes the user already owns that she would like to combine with other new garments); and deliver the result to the user (Para [0374], wherein a mobile telephone uploads that photograph to a back-end server, as inherently receiving back the results by the user). Adeyoola does not specifically disclose the system uses AI. Kwok teaches searching of objects comprising clothing using AI (Para [0225]-[0226], wherein during a search thread an approximate match is found and not an exact match. If you think about the total possible actions of a human being and all the sequences in a 360 degree angle including scaling and rotation, you got a visual object that is infinite (including object variations such as: old man, women, child, different clothing, different body size and height, etc). By storing the most important frame-by-frame sequences of a human being and creating a fuzzy range, the computer can store infinite variations of a human being. [0226] FIG. 39F just shows that if the second image is searched and the best match is the first image, then at least both images has a similarity percent that is close and the AI program can identify the second image as the first image because the second image falls into the first image's fuzzy range.). Adeyoola and Kwok are combinable because they both disclose object detection in an image. Therefore, it would have been obvious to one of ordinary skill in the art to combine the use of artificial intelligence (Al) of Kwok’s system with Adeyoola’s because, it provides for object recognition that has the strong association with objects in the memory (Para [0063]).
inherently as classifiers, to guide the AI program to do one of the following: provide meaning to language, solve problems, plan tasks, solve interruption of tasks, predict the future, think, or analyze a situation.).
Regarding claim 30, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the clothing type is one of pants, underwear, shirt, shoes, jacket, dress, shorts, headwear, watch, necklace, or scarf (Para [0316], wherein in the virtual fitting room the user can layer clothes together having a shirt under a jacket and a skirt under a long coat.).  
Regarding claim 31, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein means for the means for performing the search based on the type of clothing and the style of clothing include means for restricting results to clothing items that are different than the type of the clothing (Para [0396], wherein the search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers, inherently as filter to constraining the search).  
as constrain the results to clothing items to combine with the clothing, with that particular virtual body model when searching . . . . .The method may be one in which search results can be filtered manually by a user of the search engine by price and whether or not the user's virtual body model is used, as alternative constrain).  
Regarding claim 33, Adeyoola discloses a server comprising: A network interface to: receive, via a network, visual data and depth data representative of clothing, the visual data from a camera of a device (Para [0374], wherein the method may be one where the user takes photograph on a computing device such as a mobile telephone and uploads that photograph to a back-end server) and the depth data from a depth sensor of the device (Para [586], wherein he method may be one in which the garment is imaged with depth information by using a depth sensor that includes an infrared laser projector combined with a sensor which captures video or still data in 3D); and deliver a result of a search to a user (Para [0374], wherein a mobile telephone uploads that photograph to a back-end server, as inherently receiving back the results by the user); and processing circuitry (Para [0089], the Metail computer) to: invoke to determine a type of the clothing (Para [0590], wherein another way of visualization of garments is to build a 3D model of the garment, such as by using a stitching plan and visualizing it using that. In models like these there can be included fabric specific features such as as the type of garment, for instance.) and a style of the clothing and a style of the clothing (Para [0589], wherein the visualization can be used to communicate size and fit properties of a specific garment to the user. The information can be such as how far down the legs the hemline might come and what size the user most likely will have with that particular garment. Part of the information that also can be conveyed is how tight or baggy, as the style, the garment will be on that particular body shape.) represented in the visual data and the depth data (Para [0585], wherein where the garment is scanned or imaged with depth information); and perform the search for clothing different than the clothing represented in the visual data, the search based on the type of clothing and the style of clothing (Para [0395]-[0396], wherein there is provided a feature where you take an image of an outfit worn by a person and the device or service uses that image, as inherently including type and style attributes, and matches it (or the corresponding outfit) to the selection of garments the virtual fitting room has in its database. The search can try to provide an absolute match of the garments and suggest the same ones as seen in the picture. The search can alternatively try to provide a best match, as different clothing, to the garments identified in the picture), the result of the search including an article of clothing to be combined with the clothing as part of an outfit for the user (Para [0349], wherein he user can save clothes to the user profile and store those in a "wardrobe". These could be clothes the user already owns that she would like to combine with other new garments); and deliver the result to the user (Para [0374], wherein a mobile telephone uploads that photograph to a back-end server, as inherently receiving back the results by the user). Adeyoola does not specifically disclose the system uses AI. Kwok teaches searching of objects different clothing, different body size and height, etc). By storing the most important frame-by-frame sequences of a human being and creating a fuzzy range, the computer can store infinite variations of a human being. [0226] FIG. 39F just shows that if the second image is searched and the best match is the first image, then at least both images has a similarity percent that is close and the AI program can identify the second image as the first image because the second image falls into the first image's fuzzy range.).  Adeyoola and Kwok are combinable because they both disclose object detection in an image. Therefore, it would have been obvious to one of ordinary skill in the art to combine the use of artificial intelligence (Al) of Kwok’s server with Adeyoola’s because, it provides for object recognition that has the strong association with objects in the memory (Para [0063]).
Regarding claim 34, in the combination of Adeyoola and Kwok, Kwok further  disclose wherein, to invoke use of Al, the processing circuitry is configured to invoke a classifier to determine the type of the clothing (Para [0063], wherein objects recognized by the AI program are called target objects and element objects are objects in memory that have strong association to the target object. The AI program will collect all element objects from all target objects and determine which element objects to activate. All element objects will compete with one another to be activated and the strongest element object/s will be activated. These activated element objects will be in the form of inherently as classifiers, to guide the AI program to do one of the following: provide meaning to language, solve problems, plan tasks, solve interruption of tasks, predict the future, think, or analyze a situation.).
Regarding claim 35, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein the clothing type is one of pants, underwear, shirt, shoes, jacket, dress, shorts, headwear, watch, necklace, or scarf (Para [0316], wherein in the virtual fitting room the user can layer clothes together having a shirt under a jacket and a skirt under a long coat.).  
Regarding claim 36, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein, to perform the search based on the type of clothing and the style of clothing, the processing circuitry is configured to implement a restriction that constrain results to clothing items that are different than the type of the clothing (Para [0396], wherein the search can alternatively try to provide a best match to the garments identified in the picture. That best match can be a best match based on colour, material and shape, depending on what the user prefers, inherently as filter to constraining the search).  
Regarding claim 37, in the combination of Adeyoola and Kwok, Adeyoola discloses wherein, to implement the restriction, the processing circuitry is configured to constrain the results to clothing items to combine with the clothing to create an outfit for the user (Para [0892], wherein the method may be one so that search results are optimised to be relevant to a user, as constrain the results to clothing items to combine with the clothing, with that particular virtual body model when searching . . . . .The method may be one in which search results can be filtered manually by a user of the as alternative constrain).

Claims 3, 10, 17, 24, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Adeyoola in view of Kwok and further in view of US 2015/0017958 A1 to Kang et al (hereinafter ‘Kang’).
Regarding claim 3, Adeyoola and Kwok do not specifically disclose wherein, to invoke use of Al, the instructions cause the processing circuitry to invoke an interface on a remote machine that is different than a machine containing the processing circuitry. Kang discloses to invoke use of Al, the instructions cause the processing circuitry to invoke an interface on a remote machine that is different than a machine containing the processing circuitry (Para [0050], wherein when the reception of an event is sensed, the controller 110 activates an artificial intelligence engine, and . . . the artificial intelligence engine may be included in the controller 110 or in a separate apparatus.). Adeyoola, Kwok and Kang are combinable because they all disclose object detection in an image. Therefore, it would have been obvious to one of ordinary skill in the art to combine to invoke use of Al, the instructions cause the processing circuitry to invoke an interface on a remote machine that is different than a machine containing the processing circuitry of Adeyoola’s and Kwok’s medium because, it allows an artificial intelligence engine, which provides communication with a human being, to be mounted to a portable terminal and thereby provide not only natural communication with the human being but also the transmission and reception of data by using the portable terminal to which the artificial intelligence engine is mounted (Para [0010]).
activates an artificial intelligence engine, and . . . the artificial intelligence engine may be included in the controller 110 or in a separate apparatus.). Adeyoola, Kwok and Kang are combinable because they all disclose object detection in an image. Therefore, it would have been obvious to one of ordinary skill in the art to combine to invoke use of Al, the instructions cause the processing circuitry to invoke an interface on a remote machine that is different than a machine containing the processing circuitry of Adeyoola’s and Kwok’s system because, it allows an artificial intelligence engine, which provides communication with a human being, to be mounted to a portable terminal and thereby provide not only natural communication with the human being but also the transmission and reception of data by using the portable terminal to which the artificial intelligence engine is mounted (Para [0010]).
Regarding claim 17, Adeyoola and Kwok do not specifically disclose wherein, to invoke use of Al, the processing circuitry is configured to invoke an interface on a remote machine that is different than a machine containing the processing circuitry. Kang discloses to invoke use of Al, the instructions cause the processing circuitry to invoke an interface on a remote machine that is different than a machine containing the processing circuitry (Para [0050], wherein when the reception of an event is sensed, the activates an artificial intelligence engine, and . . . the artificial intelligence engine may be included in the controller 110 or in a separate apparatus.). Adeyoola’s and Kwok’s device because, it allows an artificial intelligence engine, which provides communication with a human being, to be mounted to a portable terminal and thereby provide not only natural communication with the human being but also the transmission and reception of data by using the portable terminal to which the artificial intelligence engine is mounted (Para [0010]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662